                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

                                                :
KEISHA RAYSIDE,                                 :
                                                : Index No. 2:19-cv-01759-NGG-CLP
                Plaintiff                       :
                                                :
        v.                                      : STIPULATION OF DISMISSAL WITH
                                                :                PREJUDICE
EASTERN CONNECTION OPERATING,                   :
INC., individually and d/b/a DICOM, AT          :
GROUP US, LLC, DICOM                            :
TRANSPORTATION GROUP, and                       :
CAPSTONE LOGISTICS, LLC,                        :
                                                :
                Defendants.                     :



        Plaintiff and Defendant Capstone Logistics, LLC hereby stipulate and agree pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(ii) that any and all claims filed herein against Defendant Capstone

Logistics, LLC should be and hereby are dismissed with prejudice. Each party shall bear his or

her own costs and attorneys’ fees.

STIPULATED AND AGREED TO:

 By: /s/ Erica L. Shnayder                       By: /s/ Colleen P. Tandy
     ERICA L. SHNAYDER. ESQ                         COLLEEN P. TANDY, ESQ
     PHILLIPS & ASSOCIATES, PLLC                    FISHER & PHILLIPS LLP
     45 Broadway Street, Suite 430                  430 Mountain Avenue, Suite 303
     New York, New York 10006                       Murray Hill, New Jersey 07974
     Phone: (212) 248-7431                          Phone: (908) 516-1050
     E-Mail: eshnayder@tpglaws.com                  E-Mail: ctandy@fisherphillips.com
     Attorneys for Plaintiff                        Attorneys for Capstone Logistics, LLC




FP 38087100.1
FP 38343687.1


                                                             Doc ID: 7534f19e0a61e77fa37e93fd2ae3293a09d467ff
